UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1872



JHISHAYON XCELL,

                                               Plaintiff - Appellant,

          versus


AID UPSTATE,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cv-02191-HMH)


Submitted:   March 29, 2007                 Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jhishayon Xcell, Appellant Pro Se.       Matthew Kinard Johnson,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C., Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jhishayon   Xcell   appeals   the   district   court’s   order

denying relief on his Americans with Disabilities Act of 1990

complaint.    The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).       The magistrate

judge recommended that relief be denied and advised Xcell that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.    Despite this warning, Xcell failed to object to

the magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.       Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Xcell has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -